                    ____________________

                  No. 3:18-cv-252-CWR-FKB

SECURITIES AND EXCHANGE
COMMISSION,
                                                         Plaintiff,

                                v.

ARTHUR LAMAR ADAMS AND
MADISON TIMBER PROPERTIES, LLC,
                                                      Defendants.
                    ____________________

      ORDER REGARDING PRO HAC VICE ADMISSION FEES
                    ____________________

   Before CARLTON W. REEVES, District Judge.
This Court tasked the Receiver with recovering millions of
dollars on behalf of defrauded investors in an admitted Ponzi
scheme. See Docket No. 33. To do that, the Receiver has
retained counsel to represent her in actions to recover those
funds. See id. at 4. The Court anticipates, due to the size of the
Ponzi scheme and the amount of money lost by investors, that
the Receiver, and the attorneys representing her, will have to
file multiple lawsuits to recover funds. Due to the unique
circumstances of this case, 1 and in an effort to maximize the
funds available to defrauded investors, the Court is waiving
the administrative Pro Hac Vice admission fee, after the first
payment, for attorneys acting on the Receiver’s behalf. See
L.U.Civ.R. 83.1(d)(7).

In cases related to or arising out of this action, any attorney
representing the Receiver who applies for admission to this
Court Pro Hac Vice, must pay the Pro Hac Vice admission fee
upon the attorney’s first application for admission. In any
subsequent applications for admission, when the attorney is
representing the Receiver in cases related to or arising out of
this action, the Pro Hac Vice admission fee will be waived.

SO ORDERED, this the 9th day of October, 2018.
                                              s/ CARLTON W. REEVES
                                           United States District Judge




1 In fact, the Receiver is a unique officer and agent of the Court, through
whom the Court holds custody of — and administers — the Receivership
estate. See Atlantic Trust Co. v. Chapman, 208 U.S. 360, 370-71 (1908).
